DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on January 29, 2021 for the application filed July 18, 2017 does not claim foreign or domestic priority. Claims 1-16 and 18-20 have been amended. Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  the “; and” recited at the end of the providing step should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe et al. (U.S Pub. No. 2017/0220748).
Regarding claim 1, Okabe discloses a system comprising:
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (Paragraph [0098] discusses a medical support apparatus having a processing unit and a storage medium.); and
an event manager configured to use the one or more hardware processors to (Paragraphs 0080] and [0107]-[0109] discuss the medical support apparatus having a having a control program which utilizes the processing unit to perform functions.):
receive at a first computing device from an electronic medical records application on a second computing device, a request from a second user to access an activity history of actions performed by a first user in one of a plurality of electronic medical records (Paragraphs [0082]-[0091] discuss a medical support apparatus receiving, from a display terminal apparatus, a request from a user to access a record log of activities performed in a patient medical record by medical workers. The display terminal apparatus performs activities on patient medical data, construed as an electronic medical record application. Paragraphs [0146], [0150] and [0161]-[0163] discuss that the record log has a group screen which displays activity log data of medical workers corresponding to a selected envelope and that the envelope may specify a particular medical worker using a medical worker ID.), the electronic medical records application configured to cause presentation on the second computing device of a plurality of interaction elements, each of a first set of the interaction elements configured to navigate to a corresponding one of a set of interfaces that accepts inputs entering or editing a corresponding category of information associated with a patient (Paragraphs [0134]-[0144] discusses that a combined screen has thumbnail user interface elements which when selected cause the presentations of viewer screen which corresponds to the selected thumbnail and which allows the entering and editing of information in the viewer screen. The thumbnails may correspond to information associated with the patient, such as diagnostic images, vital signs, blood tests, urinalysis and the like.), another one of the interaction elements configured to cause presentation of an activity interface that displays actions taken by medical professionals in the electronic medical record, the request generated in response to input into the activity interface (Paragraphs [0145]-[0146] discuss that a menu tag user interface element causes the display of the record log screen which displays the activity tasks of medical workers. The selection of the envelope is also provided for in the record log screen.); 
Paragraphs [0108] and [0207]-[0217] discuss that the medical support apparatus uses a storage medium to store access rights which controls access to activity log data for activities performed users of the system to determine if the requesting user is authorized to access the activity log data.);
fetch based on determining that the second user is authorized to access the activity history, data representing the actions performed by the first user in the electronic medical record (Paragraphs [0114], [0161] and [0214] discuss that activity log data is retrieved for display based on the authorization data.); and 
provide the data from the first computing device to the electronic medical records application, thereby causing presentation, in the activity interface of the electronic medical records application, of the activity history (Paragraphs [0114], [0161] and [0214] discuss that activity log data is provided to the display terminal apparatus and displayed as a record log screen. Also see figs. 16.).

Regarding claim 2, Okabe further discloses wherein the first user and the second user are a same user (Paragraphs [0089] and [0216]-[0217] discuss that that a requesting user may view activity log data related to the care of a patient. Therefore, activity data may be generated by and requested by the same user.) .

Regarding claim 3, Okabe further discloses wherein the event manager is configured to fetch the data representing the actions performed by the first user in the electronic medical record based at least on fetching the data from one or more first fields of audit events corresponding to the actions, and excluding additional data from one or more second fields of the audit events (Figs. 10 and 19 show that some of the fields in activity log data stored in the table are excluded from the record log screen.).

Regarding claim 4, Okabe further discloses wherein the event manager is configured to determine that the second user is authorized to access the activity history based at least on a privilege setting for the second user stored in the security database (Paragraph [0217] discusses that the access rights are assigned to workers in order to access the activity log data..).

Regarding claim 5, Okabe further discloses herein the electronic medical records application is configured to represent each of the actions in the activity history in a list in the activity interface, and to represent each entry in the list with a textual phrase that summarizes the action (See figs. 16 and 19-21) and is configured as a hyperlink to one of the set of interfaces in which corresponding information was entered or edited (Paragraph [0137] discusses that selecting the thumbnail opens up the viewer screen in which the activity is performed. The thumbnail is presented with the activity log data on the record log screen as shown in figs. 16 and 19-21.) 

Regarding claim 7, Okabe further discloses wherein the activity interface is configured to organize the activity history by date and time (Paragraphs [0155] and [0160]-[0162]).

Regarding claim 8, Okabe discloses a method comprising:
receiving, at a first computing device from an electronic medical records application on a second computing device, a request for a requesting user to access an activity history of actions performed by a particular user in one of a plurality of electronic medical records (Paragraphs [0082]-[0091] discuss a medical support apparatus receiving, from a display terminal apparatus, a request from a user to access a record log of activities performed in a patient medical record by medical workers. The display terminal apparatus performs activities on patient medical data, construed as an electronic medical record application. Paragraphs [0146], [0150] and [0161]-[0163] discuss that the record log has a group screen which displays activity log data of medical workers corresponding to a selected envelope and that the envelope may specify a particular medical worker using a medical worker ID.), the electronic medical records application configured to cause presentation on the second computing device of a row or column of interaction elements, each of a first set of the interaction elements configured to navigate to a corresponding one of a set of interfaces that accept inputs entering or editing a particular category of information associated with a patient (Paragraphs [0134]-[0144] discusses that a combined screen has thumbnail user interface elements which when selected cause the presentations of viewer screen which corresponds to the selected thumbnail and which allows the entering and editing of information in the viewer screen. The thumbnails may correspond to information associated with the patient, such as diagnostic images, vital signs, blood tests, urinalysis and the like. Fig. 13 shows that the interface elements are arranged in rows/columns.), another one of the interaction elements configured to cause presentation of an activity interface that displays actions taken by medical professionals in the electronic medical record, the request generated in response to input into the activity interface (Paragraphs [0145]-[0146] discuss that a menu tag user interface element causes the display of the record log screen which displays the activity tasks of medical workers. The selection of the envelope is also provided for in the record log screen.); 
determining, by the first computing device using a security database that controls access to activity histories of actions performed by other users in the electronic medical records, that the requesting user is authorized to access the activity history of the actions performed by the particular user (Paragraphs [0108] and [0207]-[0217] discuss that the medical support apparatus uses a storage medium to store access rights which controls access to activity log data for activities performed users of the system to determine if the requesting user is authorized to access the activity log data.); 
based on determining that the requesting user is authorized to access the activity history of the actions performed by the particular user, fetching data from fields of a set of audit events corresponding to the actions performed by the particular user in the electronic medical record (Paragraphs [0114], [0161] and [0214] discuss that activity log data is retrieved for display based on the authorization data. Also see fig. 10 showing the activity log data/audit events.); and 
Paragraphs [0114], [0161] and [0214] discuss that activity log data is provided to the display terminal apparatus and displayed as a record log screen. Also see figs. 16.).

Regarding claim 15, Okabe discloses one or more non-transitory computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method comprising: 
receiving, at an activity interface of an electronic medical records application on a first computing device, input representing a request from a reviewing user to access an activity history of actions performed by a selected user in an electronic medical record, the activity interface configured to display actions taken by medical professionals in the electronic medical record (Paragraphs [0082]-[0091] discuss a medical support apparatus receiving, from a display terminal apparatus, a request from a user to access a record log of activities performed in a patient medical record by medical workers. The display terminal apparatus performs activities on patient medical data, construed as an electronic medical record application. Paragraphs [0146], [0150] and [0161]-[0163] discuss that the record log has a group screen which displays activity log data of medical workers corresponding to a selected envelope and that the envelope may specify a particular medical worker using a medical worker ID.), the electronic medical Paragraphs [0134]-[0144] discusses that a combined screen has thumbnail user interface elements which when selected cause the presentations of viewer screen which corresponds to the selected thumbnail and which allows the entering and editing of information in the viewer screen. The thumbnails may correspond to information associated with the patient, such as diagnostic images, vital signs, blood tests, urinalysis and the like. Fig. 13 shows that the interface elements are arranged in rows/columns.), another one of the interaction elements configured to navigate to the activity interface (Paragraphs [0145]-[0146] discuss that a menu tag user interface element causes the display of the record log screen which displays the activity tasks of medical workers. The selection of the envelope is also provided for in the record log screen.); 
providing, to a second computing device in communication with a security database that controls access to activity histories of actions performed by other users in the electronic medical records, security credentials of the reviewing user in association with a request to authorize the reviewing user to access the activity history of the selected user (Paragraphs [0108], [0169] and [0207]-[0217] discuss that the medical support apparatus uses a storage medium to store access rights which controls access to activity log data for activities performed users of the system to determine if the requesting user is authorized to access the activity log data based on provided worker ID and authorization key.); and 
Paragraphs [0114], [0161] and [0214] discuss that activity log data is retrieved for display based on the authorization data.); and 
displaying, based at least on the data, the activity history in the activity interface of the electronic medical records application (Paragraphs [0114], [0161] and [0214] discuss that activity log data is provided to the display terminal apparatus and displayed as a record log screen. Also see figs. 16.).

Regarding claim 18, Okabe further discloses displaying the actions in the activity history in chronological order (Paragraphs [0155] and [0160]-[0162]).  

Regarding claims 9-12, 14, 16 and 19: all limitations as recited have been analyzed and rejected with respect to claims 2-5 and 7.  Claims 9-12 and 14 pertain to a method for activity tracking, corresponding to the system for activity tracking of claims 2-5 and 7. Claims 16 and 19 pertain to a non-transitory computer storage media for activity tracking, corresponding to the system for activity tracking of claims 2-5 and 7. Claims 9-12, 14, 16 and 19 do not teach or define any new limitations beyond claims 2-5 and 7; therefore claims 9-12, 14, 16 and 19 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (U.S Pub. No. 2017/0220748) in view of Monteleone et al. (U.S. Pub. No. 2002/0065686).
Regarding claim 6, Okabe further discloses wherein the first set of interaction elements include a first interaction element representing diagnoses of the patient, a second interaction element representing vital signs of the patient, a third interaction element representing allergies of the patient, a fourth interaction element representing a mediation list for the patient, and a fifth interaction element representing a history of the patient (Paragraphs [0134]-[0136] discuss that the combined screen has interface elements representing diagnoses, vital signs, allergies, medications, patient history.).
Okabe does not explicitly discloses that these interface elements are configured to navigate to respective interfaces.
Monteleone teaches that it was old and well known in the art of processing and displaying medical information at the time of the filing to navigate to an interface via selectable tabs corresponding to patient categories such as summary, vitals, notes, labs, demographics, review, diagnosis, procedures and general (Monteleone, paragraphs [0040]-[0043]) to easily access, view, or determine the results of multiple medical tests or other data associated with the patient (Monteleone, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of processing and displaying medical information at the time of the filing to modify the interface elements of Okabe to be configured to navigate to an interface corresponding to the interface elements, as taught by Monteleone, in order to more easily access, 

Claims 13 and 20 are rejected based on the same rationale as claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (U.S Pub. No. 2017/0220748) in view of Lusen (U.S Pub. No. 2004/0128169.
Regarding claim 17, Okabe does not appear to explicitly disclose, but Lusen teaches that it was old and well known in the art of healthcare information systems at the time of the filing that access to the activity history is read-only (Paragraphs [0354]-[0355] discuss that access may only be read-only to provide secure and protected access to the information.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems at the time of the invention/filing to modify the authorizations of Okabe such that access to the activity history is read-only, as taught by Lusen, in order to better provide secure and protected access to the information.


Response to Arguments
Applicant’s arguments, see pages 17-22, filed January 29, 2021, with respect to claims 1-20 being rejected under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. §101 has been withdrawn. 

Applicant’s arguments filed January 29, 2021 with respect to claims 1-20 being rejected under 35 U.S.C. §102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686